DETAILED ACTION
The present office action is in response to claims filed on 03/23/2021.  Claims 1 – 13 are currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 3, 4, 5, 6, 12, and 13 are objected to for the following antecedent basis issues:
Claim 3, line 2, recites “clean gases are supplied to the processing chamber and, during operation, a pressure in the”, which should recite “clean gases are supplied to the processing chamber and, during operation, the pressure in the” for proper antecedent basis. 
Claim 3, line 3, recites “storage section is lower than pressures in the processing chamber and exterior space”, which should recite “storage section is lower than the pressures in the processing chamber and exterior space” for proper antecedent basis.
Claim 4, line 2, recites “clean gases are supplied to the storage section and, during operation, a pressure in the storage”, which should recite “clean gases are supplied to the storage section and, during operation, the pressure in the storage” for proper antecedent basis.
Claim 4, line 3, recites “section is higher than pressures in the processing chamber and exterior space”, which should recite “section is higher than the pressures in the processing chamber and exterior space” for proper antecedent basis. 
Claim 5, line 2, recites “clean gases are supplied to the processing chamber and, during operation, a pressure in the”, which should recite “clean gases are supplied to the processing chamber and, during operation, the pressure in the” for proper antecedent basis. 
Claim 5, line 3, recites “storage section is lower than pressures in the processing chamber and exterior space”, which should recite “storage section is lower than the pressures in the processing chamber and exterior space” for proper antecedent basis.
Claim 6, line 2, recites “clean gases are supplied to the storage section and, during operation, a pressure in the storage”, which should recite “clean gases are supplied to the storage section and, during operation, the pressure in the storage” for proper antecedent basis.
Claim 6, line 3, recites “section is higher than pressures in the processing chamber and exterior space”, which should recite “section is higher than the pressures in the processing chamber and exterior space” for proper antecedent basis. 
Claim 12, line 6, recites “operation interior, so that a pressure of the intermediate interior is lower than the pressure”, which should recite “operation interior, so that the pressure of the intermediate interior is lower than the pressure” for proper antecedent basis.
Claim 12, line 7, recites “the operation interior as well as the pressure of ambient space exterior to the storage”, which should recite “the operation interior as well as the pressure of the ambient space exterior to the storage” for proper antecedent basis.
Claim 13, line 6, recites “interior, so that a pressure of the intermediate interior is higher than the pressure of the , which should recite “interior, so that the pressure of the intermediate interior is higher than the pressure of the” for proper antecedent basis.
Claim 13, line 7, recites “operation interior as well as the pressure of ambient space exterior to the storage compartment”, which should recite “operation interior as well as the pressure of the ambient space exterior to the storage compartment” for proper antecedent basis.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “gas supply structure” and “gas exhaust structure” in Claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the specification lacks describing the specific structural components of the “gas supply structure” and the “gas exhaust structure” to perform the function of “supply an in-flow gas to the processing chamber and the storage compartment” and “discharging an out-flow gas from the processing chamber and the storage compartment”, respectively.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11 – 13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 11 recites “a gas supply structure” in lines 7-8 and “a gas exhaust structure” in lines 9-10. 
The specification, as originally filed on 03/23/2021 does not recite “a gas supply structure” or “a gas exhaust structure”. 
As the structural components of “a gas supply structure” and “the gas exhaust structure” are not specifically recited in the description to perform the functions of “supply an in-flow gas to the processing chamber and the storage compartment” and “discharging an out-flow gas from the processing chamber and the storage compartment”, respectively, the metes and bounds of “gas supply structure” and “gas exhaust structure” cannot be determined by one of ordinary skill in the art.  
Claims 12 and 13 are rejected for their dependency on Claim 11. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11 – 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11 recites “a gas supply structure” in lines 7-8 and “a gas exhaust structure” in lines 9-10. 
The specification, as originally filed on 03/23/2021 does not recite “a gas supply structure” or “a gas exhaust structure”. 
As the structural components of “a gas supply structure” and “the gas exhaust structure” are not specifically recited in the description to perform the functions of “supply an in-flow gas to the processing chamber and the storage compartment” and “discharging an out-flow gas from the processing chamber and the storage compartment”, respectively, the metes and bounds of “gas supply structure” and “gas exhaust structure” cannot be determined by one of ordinary skill in the art.  This yields the claim indefinite. 
Claims 12 and 13 are rejected for their dependency on Claim 11. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jingu et al. (U.S. Patent No. 7,925,390).
Regarding Claim 1, Jingu shows (Figure 1):
An encapsulated cleanroom system (1) comprising a processing chamber (4a) and a storage section (2) in which (as illustrated in Figure 1) the processing chamber (4a) is stored, characterized in that, during operation (as illustrated by the air flow arrows in Figure 1, 1 is in operation), a pressure (Pb) in the storage section (2) is lower than (“a measured pressure within the clean chamber becomes higher at a set value than the measured pressure within the casing”, Abstract; therefore, the pressure within 2 is lower than the pressure in 4a) a pressure (Pc) in the processing chamber (4a) and higher than (“a measured pressure within the casing becomes higher at a set value than a measured pressure in the external environment”, Abstract) a pressure Pa) an exterior space (the external environment surrounding 2). 

Regarding Claim 7, Jingu shows (Figure 1):
An apparatus (mini environment apparatus, title) into which the encapsulated cleanroom system (1) according to Claim 1 (see rejection of Claim 1 above) is built.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jingu et al. (U.S. Patent No. 7,925,390), as recited in Claim 1 above, in view of Yamada et al. (U.S. Patent No. 5,997,398).
Regarding Claim 2, Jingu shows (Figure 1): 
An absolute value of pressure difference (∆P2, as described in Col. 4, lines 50-62) between the storage section (2) and the processing chamber (4a) and an absolute value of pressure difference (∆P1, as described in Col. 4, lines 50-62) between the storage section (2) and the exterior space (the external environment surrounding 2).
However, Jingu lacks showing ∆P1 and ∆P2 are 0.1 Pa or greater but no greater than 10 Pa.
In the same field of endeavor of encapsulated cleanroom systems, Yamada teaches (Figures 3 and 5):
It is known in the art for a pressure difference to be 0.1 Pa or greater but no greater than 10 Pa (“pressure differences preferably ranges from 0.5 to 1 H20”, Col. 7, lines 19-21; it is noted that range converts to 0.98 Pa to 9.8 Pa).
Further, “as a result, the pressure within the wafer storage unit main body 200 can always be kept higher than the pressure within the clean room.  As a result, the clean room air does not infiltrate into the wafer storage main body, thereby providing the excellent advantage that no organic substances and moisture deposit on the stored wafers and therefore the quality of the semiconductor devices is not impaired”, Col. 7, lines 8-19.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify two absolute values of differential pressures shown by Jingu to be maintained in the range between 0.1 Pa and 10 Pa, as taught by Yamada, to ensure the semiconductor devices are not impaired because no organic substances or moisture deposit on the stored wafers due.  This is because the clean room air does no infiltrate into the storage section or the processing chamber at this pressure differential range.    

Regarding Claim 8, Jingu shows (Figure 1):
An apparatus (mini environment apparatus, title) into which the encapsulated cleanroom system (1) according to Claim 2 (see rejection of Claim 2 above) is built.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jingu et al. (U.S. Patent No. 7,925,390), as recited in Claim 1 above, in view of Larsson et al. (U.S. Patent No. 6,080,060).
Regarding Claim 4, Jingu shows (Figure 1):
Clean gases (air that has been filtered by 3a, as illustrated by the air flow arrows in Figure 1) are supplied to (as illustrated in Figure 1) the storage section (2) and, during operation, the pressure (Pb) in the storage section (2) is higher than (“a measured pressure within the casing becomes higher at a set value than a measured pressure in the external environment”, Abstract) the pressure (Pa) in the exterior space (the external environment surrounding 2).
However, Jingu lacks showing the pressure in the storage section is also higher than the pressure in the processing chamber. 
In the same field of endeavor of encapsulated cleanrooms, Larsson teaches (Figure 1):
It is known in the art for pressure (the pressure within 5) in the storage section (the interior of 5) to be higher than (“the pressure is highest in the pressure chamber 5 so as to decrease downwards in the mixing space, in the zone B, and in the return chamber”, Col. 6, lines 23-26) a pressure (the pressure within B) of the processing chamber (the interior of B). 
Further, “owing to the higher pressure prevailing in the pressure chamber 5… the air supplied to zone B obtains an even and essentially laminar flow pattern”, Col. 6, lines 26-42). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify pressure in the storage section shown by Jingu to be maintained at a higher pressure than the processing chamber, as taught by Larsson, to provide the benefit of supplying air to the operation interior in an even and essentially laminar flow pattern.    

Regarding Claim 10, Jingu shows (Figure 1):
An apparatus (mini environment apparatus, title) into which the encapsulated cleanroom system (1) according to Claim 4 (see rejection of Claim 4 above) is built.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jingu et al. (U.S. Patent No. 7,925,390) and Yamada et al. (U.S. Patent No. 5,997,398), as recited in Claim 2 above, further in view of Larsson et al. (U.S. Patent No. 6,080,060).
Regarding Claim 6, Jingu shows (Figure 1):
Clean gases (air that has been filtered by 3a, as illustrated by the air flow arrows in Figure 1) are supplied to (as illustrated in Figure 1) the storage section (2) and, during operation, the pressure (Pb) in the storage section (2) is higher (“a measured pressure within the casing becomes higher at a set value than a measured pressure in the external environment”, Abstract) than the pressure (Pa) in the exterior space (the external environment surrounding 2).
However, Jingu lacks showing the pressure in the storage section is also higher than the pressure in the processing chamber. 
In the same field of endeavor of encapsulated cleanrooms, Larsson teaches (Figure 1):
It is known in the art for pressure (the pressure within 5) in the storage section (the interior of 5) to be higher than (“the pressure is highest in the pressure chamber 5 so as to decrease downwards in the mixing space, in the zone B, and in the return chamber”, Col. 6, lines 23-26) a pressure (the pressure within B) of the processing chamber (the interior of B). 
Further, “owing to the higher pressure prevailing in the pressure chamber 5… the air supplied to zone B obtains an even and essentially laminar flow pattern”, Col. 6, lines 26-42). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify pressure in the storage section shown by Jingu to be maintained at a higher pressure than the processing chamber, as taught by Larsson, to provide the benefit of supplying air to the operation interior in an even and essentially laminar flow pattern.    

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jingu et al. (U.S. Patent No. 7,925,390) in view of Larsson et al. (U.S. Patent No. 6,080,060).
Regarding Claim 11, Jingu shows (Figures 1 and 2):
An encapsulated cleanroom system (1) comprising:
a processing chamber (4a) serving as a cleanroom wherein an enclosure (4) of the processing chamber (4a) defining an operation interior (the interior of 4a) is gas-leakable (as illustrated by the air flow arrows in Figure 1, 4 allows air flow in and out of the enclosure);
a storage compartment (2a) encapsulating (as illustrated in Figure 1) the processing chamber (4a) wherein an enclosure (2) of the storage compartment (2a) defining an intermediate interior (the interior of 2a) surrounding the processing chamber (4a) is gas-leakable (as illustrated by the air flow arrows in Figure 1, 2 allows air flow in and out of the enclosure);
a gas supply structure (3, which is comprised of 3a and 3b) supply an in-flow gas (air supplied into 1 via 3; it is noted this air supplied via 3 is supplied to both 2a and 4a, as illustrated by the air flow arrows in Figure 1) to the processing chamber (4a) and the storage compartment (2a); 
a gas exhaust structure (“exhaust port provided in the casing 2”, Col. 3, lines 37-39; “exhaust port provided in the wall surface of 4”, Col. 4, lines 20-22; “an exhaust air flow rate regulating unit such as an exhaust port, a damper and the like which regulates the exhaust air flow rate”, Col. 10, lines 1-3) discharging an out-flow gas (gas exhausted from 1; it is noted air is exhaust from 4a and 2a, as illustrated by the air flow arrows in Figure 1) from the processing chamber (4a) and the storage compartment (2a); and
a gas-flow controller (7) controlling flow (as described in Figure 2) of the in-flow gas (air supplied into 1 via 3; it is noted this air supplied via 3 is supplied to both 2a and 4a, as illustrated by the air flow arrows in Figure 1) and the out-flow gas (gas exhausted from 1; it is noted air is exhaust from 4a and 2a, as illustrated by the air flow arrows in Figure 1) in a manner that a pressure (Pb) of the intermediate interior (the interior of 2a) is lower than (“a measured pressure within the clean chamber becomes higher at a set value than the measured pressure within the casing”, Abstract; therefore, the pressure within 2 is lower than the pressure in 4a) a pressure (Pc) in the processing interior (the interior of 4a) and higher than (“a measured pressure within the casing becomes higher at a set value than a measured pressure in the external environment”, Abstract) a pressure (Pa) an ambient space (the external environment surrounding 2) exterior to the storage compartment (2a), thereby suppressing (because Pc > Pb > Pa, the gas exterior to 1 is suppressed from entering 4a) a gas (the gas in the exterior atmosphere surrounding 1) of the ambient space (the external environment surrounding 2) entering into the operation interior (the interior of 4a). 
However, Jingu lacks showing the pressure in the intermediate interior is higher than the pressure of the operation interior 
In the same field of endeavor of encapsulated cleanrooms, Larsson teaches (Figure 1):
It is known in the art for pressure (the pressure within 5) in the intermediate interior (the interior of 5) to be higher than (“the pressure is highest in the pressure chamber 5 so as to decrease downwards in the mixing space, in the zone B, and in the return chamber”, Col. 6, lines 23-26) a pressure (the pressure within B) of the operation interior (the interior of B). 
Further, “owing to the higher pressure prevailing in the pressure chamber 5… the air supplied to zone B obtains an even and essentially laminar flow pattern”, Col. 6, lines 26-42). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify pressure in the intermediate interior shown by Jingu to be maintained at a higher pressure than the operation interior, as taught by Larsson, to provide the benefit of supplying air to the operation interior in an even and essentially laminar flow pattern.    

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 3 and 5, Jingu teaches (Figure 1):
Clean gases (air that has been filtered by 3a, as illustrated by the air flow arrows in Figure 1) are supplied to (as illustrated in Figure 1) the storage section (2) and, during operation, the pressure (Pb) in the storage section (2) is lower than (“a measured pressure within the clean chamber becomes higher at a set value than the measured pressure within the casing”, Abstract; therefore, the pressure within 2 is lower than the pressure in 4a)
 the pressure (Pc) in the processing chamber (4a).  
However, Jingu explicitly teaches the pressure (Pb) in the storage section (2) is higher (“a measured pressure within the casing becomes higher at a set value than a measured pressure in the external environment”, Abstract) than the pressure (Pa) in the exterior space (the external environment surrounding 2).
Modifying Jingu such that the pressure in the storage section is lower than the pressure in the exterior space teaches away from the principle operation of Jingu.  A cleanroom system is maintained under positive pressure compared to the exterior space to prevent infiltration of unclean, contaminated exterior air into the cleanroom system, which compromises the sterile environment maintained within the cleanroom system.  
Claim 9 is allowed.
Please see the discussion of the allowable subject matter in Claim 3 above for further detail. 
Claims 12 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 12, the combination of Jingu and Larsson teaches the claimed invention except a first gas line connecting the operation interior to a gas port, and a second gas line connecting the intermediate interior to the gas exhaust port, wherein a flow-restriction valve is provided in the second gas line, such that the pressure of the intermediate interior is lower than the pressure of the ambient space exterior to the storage compartment. 
Jingu explicitly teaches the pressure (Pb) in the intermediate interior (2a) is higher (“a measured pressure within the casing becomes higher at a set value than a measured pressure in the external environment”, Abstract) than the pressure (Pa) in the ambient space space (the external environment surrounding 2) exterior to the storage compartment.
Modifying Jingu such that the pressure in the storage section is lower than the pressure in the exterior space teaches away from the principle operation of Jingu.  A cleanroom system is maintained under positive pressure compared to the exterior space to prevent infiltration of unclean, contaminated exterior air into the cleanroom system, which compromises the sterile environment maintained within the cleanroom system.  
Regarding Claim 13, the combination of Jingu and Larsson teaches the claimed invention except a first gas line connecting the operation interior to a gas port, and a second gas line connecting the intermediate interior to the gas exhaust port, wherein a flow-restriction valve is provided in the second gas line.
Jingu expressly teaches the air in the operation interior is exhausted into the intermediate interior before it is exhausted to the ambient space.  Modifying Jingu to include a first gas line connecting the operation interior to the gas port would require impermissible hindsight.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided in the Notice of References Cited.
Suenaga et al. (U.S. Patent No. 6,569,696) teaches an encapsulated cleanroom system (see Figure 1) comprising a processing chamber (1) and a storage section (CR).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
10/22/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762